Citation Nr: 0532939	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  99-09 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a variously diagnosed 
skin disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from March 1975 to 
March 1978, and from and from July 1985 to September 1992.   
He served in the Southwest Asia theater of operations from 
September 1990 to March 1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In December 2003, the Board remanded 
this case to the RO for further development.  The case was 
recently returned to the Board. 


FINDING OF FACT

The competent medical evidence does not associate a variously 
diagnosed skin disorder identified with known clinical 
diagnoses of psoriasis, dermatosis, pityriasis lichenoides 
and contact dermatitis, to the veteran's active military 
service on any basis.


CONCLUSION OF LAW

A variously diagnosed chronic skin disorder was not incurred 
in or aggravated by military service, to include as due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA is applicable to this appeal because the appellant's 
claim was received prior to November 9, 2000, the effective 
date of the new law but not finally adjudicated.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Regarding this claim, the March 1998 rating decision, March 
1999 statement of the case, and the July 2002 and July 2005 
supplemental statements of the case apprised the appellant of 
the information and evidence needed to substantiate the 
claim, the laws applicable in adjudicating the appeal, and 
the reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific evidence that was considered 
when the determinations were made.  In addition, the May 2004 
letter informed the appellant of the provisions of the VCAA 
and advised him to identify any evidence in support of this 
claim that had not been obtained.  It also discussed the 
specific elements needed to substantiate a claim based upon 
an undiagnosed illness. 

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to service 
connection.  The May 2004 letter specifically informed him 
that VA would obtain pertinent federal records.  He was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the appellant of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice was not provided to the appellant prior to the 
initial AOJ adjudication and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However that decision did not 
prevent the Board from finding that the timing defect was 
nothing more than harmless error and as such not prejudicial 
to the claimant.  As explained below the Board concludes that 
the applicable notice and duty to assist requirements have 
been substantially met in this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the appellant was provided 
every opportunity to identify and submit evidence in support 
of her claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety provided him the opportunity to submit 
any additional evidence he had in support of this claim.  The 
Board notes that the May 2004 letter had a specific reference 
that invited him to submit medical and nonmedical evidence, 
which in effect was an invitation to  identify or submit any 
evidence he had that pertained to this claim, which is 
essentially a statement of the fourth content element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).   See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) noting the factors of 
essential fairness of the adjudication and whether the 
claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on the claim.  The RO obtained VA and private treatment 
records, service medical records, several VA examinations and 
a nexus opinion.  The veteran's spouse also submitted 
correspondence containing her recollections of his skin 
manifestations.

Thus the Board finds the development is adequate when read in 
its entirety and that it satisfied the directive in the 
remand order and the obligations established in the VCAA.  In 
summary, the Board finds that reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate the claim for service connection for a 
variously diagnosed skin disorder, including as an 
undiagnosed illness.  Accordingly, VA has satisfied the 
notification and duty to assist provisions of the law, and no 
further actions pursuant to the VCAA need be undertaken on 
the appellant's behalf.  Adjudication of the claim may 
proceed, consistent with the VCAA.  In the circumstances of 
this case, no further procedural or evidentiary development 
would serve any useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  






Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Regarding compensation for 
certain undiagnosed illnesses (disability not attributable to 
known clinical diagnoses), signs or symptoms that may be a 
manifestation of an undiagnosed illness include unexplained 
rashes or other dermatological signs or symptoms that are 
manifest to the required degree within the applicable period.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(a)(1)(i) (2005) providing manifestations to the required 
degree not later than December 31, 2006.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  It is the obligation of 
VA to render a decision which grants every benefit that can 
be supported in law while protecting the interests of the 
Government, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. §§ 3.103, 3.303(a).  

The service medical records for his first period of active 
military service were pertinently unremarkable, and a VA 
examiner in May 1978 reported clear skin.  During his second 
period of active service, the entrance examination in March 
1985 was also unremarkable on the clinical evaluation and 
medical history.  Late in 1986 he was seen with the complaint 
of sudden itching and redness and noted for a previous 
history of contact dermatitis.  The assessment was rule out 
tinea corporis.  Tinea versus scabies was the assessment for 
the complained of rash in February 1987.  The skin was 
reported to be normal on the September 1992 examination for 
separation, and there was no reference to any skin disease in 
the examination summary of defects and diagnoses.  The list 
of major problems mentioned other disorders at various times 
in 1992.    

The VA examination in January 1993 showed an erythematous 
papular rash over the right hip and multiple freckles, and 
there was a diagnosis of recurrent dermatitis, probably 
contact dermatitis.  A VA examination in 1995 for recurrent 
rash of the forehead, watchband and watch area and groin, and 
areas where he sweated, since he was in the Persian Gulf, 
shows the examiner's impression was a question of an allergic 
etiology for the rash.  Thereafter, tinea cruris was reported 
on several occasions late in 1995, with psoriasis initially 
reported in May 1996.  In February 1997 he complained of skin 
rashes that itched and bled at times, but there was no 
evaluation of his complaint.  Private records dated early in 
1998 mentioned skin rashes, but nothing more specific.  

However, a VA examiner in August 1999  reviewed the record 
and diagnosed psoriasis and a blistering disorder for which 
the differential diagnoses included herpes virus infection, 
bolus dermatosis and dermatitis herpetiformis.  The pathology 
diagnosis was consistent with a pleva, further identified 
pityriasis lichenoides et varioliformis acuta.  It did not 
confirm herpes simplex, and the Board notes the veteran has 
established service connection for genital herpes.  A VA 
examiner in June 2004 reported dermatosis, not otherwise 
specified for the variously described skin manifestations and 
noted the veteran declined an examination since, according to 
the veteran, there were no lesions to examine.  On further 
review in June 2005, again with the claims file and the 
veteran's chart, a VA examiner opined that it was less likely 
the skin condition as reported on the biopsy several years 
earlier was due to the veteran's time in service.       

The evidence of record leaves no doubt as to the veteran's 
status as a Persian Gulf War veteran.  There is official 
documentation of record in this regard.  The question before 
the Board then, is whether he meets the criteria of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, i.e., that he 
exhibit objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms such as those listed in paragraph 
(b) of 38 C.F.R. § 3.317, and if so, whether the signs or 
symptoms became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent during the applicable period, and that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  He has the known clinical diagnosis of 
dermatosis, psoriasis and biopsy proven pleva consistent with 
pityriasis lichenoides et varioliformis acuta, which as known 
clinical diagnoses remove these disorders from consideration 
as undiagnosed illnesses.  

Furthermore, these disorders have not been linked to military 
service by competent evidence.  Thus even if the service 
department records mention skin complaints, there is no 
competent evidence linking a current chronic disability to 
military service on any basis and the veteran has not 
provided such evidence.  The necessity of another medical 
examination/opinion does not attach where as here a veteran 
simply relates a disorder to military service and there is no 
competent medical opinion relating it to service or other 
competent evidence he suffered an event or injury that may be 
associated with symptoms he reported.  See Duenas v. 
Principi, 18 Vet. App. 514, 519-20 (2004).  He was afforded 
examinations in connection with the claim cased on 
undiagnosed illness.  This burden of submitting competent 
medical evidence typically cannot be met by lay testimony or 
assertions because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).   
Indeed, the veteran had stated in July 1999 that his 
currently described skin rashes were "remarkably similar" 
to the rashes described in the late 1980's and thereafter.  
However the most recent VA review, and earlier evaluations of 
his clinical record and/or claims file did not associate the 
current disability to his military service on any basis.  

The appellant did not challenge the specific conclusions of 
the VA examiner with any competent medical evidence in 
response to the recent VA opinion that, in essence, found no 
service related skin disorder.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995); Davis v. West, 13 Vet. App. 178, 185 
(1999) and Struck v. Brown, 9 Vet. App. 145, 155 (1996).  The 
Board has the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence.  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The RO did not 
limit or constrain the review, and the record was available 
to the VA examiner in 2005.   See, e.g., Colayong v. West, 12 
Vet. App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 260, 
268-69 (1994).  Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions, and certainly cannot oppose the competent VA 
medical opinion of record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Therefore, the Board finds, the 
preponderance of the evidence is against the claim of service 
connection of a skin disorder variously diagnosed, including 
as due to an undiagnosed illness, and the benefit of the 
doubt rule is inapplicable.


ORDER

Entitlement to service connection for a variously diagnosed 
skin disorder, including as due to undiagnosed illness, is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


